EXHIBIT 10.22
RESTRICTION AGREEMENT
THIS RESTRICTION AGREEMENT, dated and effective as of December 31, 2019
(respectively, this “Agreement” and the “Effective Date”), by and between Altice
USA, Inc., a Delaware corporation (the “Company”), and Dexter Goei, an
individual (“Holder”). Capitalized terms used but not otherwise defined in this
Agreement shall have the respective meanings ascribed to such terms in the Class
C Unit Award Agreement between Neptune Management Limited Partnership
(“Neptune”) and Holder, effective as of July 13, 2016 (the “Neptune Agreement”).
WHEREAS, pursuant to the Neptune Management Limited Partnership Carry Unit Plan
(the “Plan”) and the Neptune Agreement, Holder is the holder of 10,000,000 Class
C Units in Neptune (the “PI Units”) granted by Neptune that are scheduled to
vest in full 60 days after the completion of the 2019 Audited Financial
Statements (the “Vesting Date”); provided that (i) Holder is employed by the
Company or any of its Affiliates from the Grant Date through the Vesting Date
and (ii) the Company performance target, as set forth in Section 2(b) of the
Neptune Agreement (the “PI Unit Performance Conditions”), is achieved; provided
further than in the event the PI Unit Performance Conditions are not met, all or
a portion of the of the PI Units may vest as determined by the board of
directors of Altice Europe N.V. (f/k/a Altice N.V.), a public limited liability
company incorporated in the Netherlands, which as of the effective date of the
Neptune Agreement was the general partner of Neptune;
WHEREAS, Section 2(c)(ii) of the Neptune Agreement provides that, in accordance
with the Plan, the Administrator has the power to accelerate vesting of the PI
Units;
WHEREAS, pursuant to the Master Separation Agreement between Altice Europe N.V.
and the Company, dated as of May 18, 2018, Altice Europe N.V. transferred, among
other things, all of its interests in the general partner of Neptune to the
Company (the “Separation”);
WHEREAS, Section 3.1 of the Plan provides that the Administrator of the Plan is
the general partner of Neptune or its delegate;
WHEREAS, following the Separation, the Company became, and is now, the general
partner of Neptune and the Administrator, and as such has the right to exercise
discretion to vest all or a portion of the of the PI Units in the event the PI
Unit Performance Conditions are not met and to accelerate the vesting of the PI
Units;
WHEREAS, the terms of the Plan and the Neptune Agreement provide that the PI
Units convert into shares of common stock of the Company (“Shares”) owned by
Neptune upon vesting; and
WHEREAS, upon recommendation of the compensation committee of the board of
directors of the Company (the “Board”) to the Board, acting on behalf of the



--------------------------------------------------------------------------------



Company as general partner of Neptune, approved allowing the PI Units to vest,
subject to Holder agreeing to those certain performance vesting conditions and
other conditions as specified in this Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DELIVERY OF SHARES; PERFORMANCE AND SERVICE CONDITIONS
Section 1.1 Vesting of PI Units. Subject to Holder’s execution of this Agreement
and compliance with its terms and conditions, the PI Units shall vest as of
December 31, 2019 (the “Delivery Date”), as approved by the Board, and 1,425,153
Shares (the “Restricted Shares”) shall be delivered by Neptune to Holder
promptly following the Effective Date. The Restricted Shares shall be delivered
subject to the terms and conditions of this Agreement to an account designated
by the Company.
Section 1.2 83(b) Election. Holder must both properly submit to the Internal
Revenue Service and return to the General Counsel of the Company at the
Company’s headquarters an original signed copy of the 83(b) Election Form that
is provided herewith by no later than 30 days following the Delivery Date. This
Agreement will be null and void and the Restricted Shares will be immediately
forfeited in full for no consideration if Holder does not comply with this
Section 1.2.
Section 1.3 Performance Conditions. Subject to Section 1.4, the Restricted
Shares will be non-transferrable by Holder and subject to immediate forfeiture
in full for no consideration unless and until Holder remains employed by the
Company or any of its Affiliates from the Effective Date through the date on
which the Performance Target set forth on Exhibit A (the “Performance Target”)
is determined to be achieved. Promptly following a determination that the
Performance Target has been achieved, the Restricted Shares will be freely
transferrable by Holder, subject to applicable Law, and will no longer be
subject to a risk of forfeiture. If the Holder ceases to be employed by Company
or any of its Affiliates for any reason prior to the determination of
achievement of the Performance Target or the Performance Target is not achieved,
the Restricted Shares will be forfeited in full for no consideration immediately
upon the earlier of such cessation of employment or determination of the
Performance Target not being achieved, which determination will take place no
later than June 1, 2024. Notwithstanding anything to the contrary in this
Agreement, the parties agree that the Board shall have sole discretion to waive
or adjust the Performance Target at any time.
Section 1.4 Change of Control.
(a) Upon the occurrence of a Change of Control, the Restricted Shares will be
freely transferrable by Holder, subject to applicable Law, and will no longer be
subject to a risk of forfeiture.



--------------------------------------------------------------------------------



(b) “Change of Control” means for the purposes of this Agreement:
(i) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(ii) a bona fide negotiated transaction to:
(1) transfer, sell, or otherwise dispose of all or substantially all of the
assets of the Company and its subsidiaries on a consolidated basis provided,
however, that with respect to this clause (1), any such transfer, sale or
disposition whereby the stockholders of the Company immediately prior to such
transaction constitute holders of a majority of the voting power of all classes
of shares of the surviving entity immediately after such transaction shall not
constitute a Change in Control for purposes of this Agreement;
(2) sell shares of the Company to a third party purchaser constituting all or
substantially all of all classes of the then issued and outstanding shares of
the Company, in a single transaction or series of related transactions
(including, a tender offer); or
(3) cause the Company to engage in a merger, consolidation, recapitalization,
reorganization, liquidation or dissolution; provided, however, that with respect
to this clause (3), any merger, consolidation, recapitalization or
reorganization of the Company whereby the stockholders of the Company
immediately prior to such transaction constitute holders of a majority of the
voting power of all classes of shares of the surviving entity immediately after
such transaction shall not constitute a Change in Control for purposes of this
Agreement.
For the avoidance of doubt, only a transaction whereby Patrick Drahi, his heirs
or entities or trusts directly or indirectly under his or their control or
formed for his or their benefit (together, the “Drahi Group”) cease to maintain
voting control (directly or indirectly and whether by equity ownership, contract
or otherwise) of the Company shall constitute a Change in Control for purposes
of this Agreement.
ARTICLE II
REPRESENTATION AND WARRANTIES OF HOLDER



--------------------------------------------------------------------------------



Holder represents and warrants to the Company as follows:
Section 2.1 Power. Holder has all requisite legal capacity to execute and
deliver this Agreement and to perform his obligations hereunder.
Section 2.2 Authority. This Agreement has been duly executed and delivered by
Holder and, assuming the due execution and delivery by the Company, this
Agreement constitutes the legal, valid and binding obligation of Holder,
enforceable against Holder in accordance with its terms, except to the extent
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally.
Section 2.3 No Conflict. The execution and delivery by Holder of this Agreement
does not (with or without the giving of notice or the lapse of time or both)
contravene, conflict with or result in a breach or violation of, or a default
under (a) any judgment, order, decree, statute, rule, regulation or other law
applicable to Holder or (b) any contract, agreement or instrument by which
Holder is bound. No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other Governmental Authority or instrumentality, domestic or
foreign, is required by or with respect to Holder in connection with the
execution and delivery by Holder of this Agreement.
Section 2.4 Title to Restricted Shares. As of the Effective Date, Holder will
have beneficial and record ownership of the Restricted Shares, and the
Restricted Shares will have been duly authorized and issued in accordance with
all applicable laws and free of any preemptive rights other than restrictions on
transfer under applicable securities laws and the restrictions as set forth in
this Agreement.
ARTICLE III
MISCELLANEOUS
Section 3.1 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their permitted successors
and assigns. No party hereto may assign or delegate, by operation of Law or
otherwise, this Agreement or all or any portion of its rights, obligations or
liabilities under this Agreement without the prior written consent of the other
parties hereto, which any such party hereto may withhold in its absolute
discretion; provided that the Company may assign this Agreement to its
affiliate.
Section 3.2 Waiver; Amendment. Except as set forth in Section 1.3, this
Agreement may not be amended or waived except by an instrument in writing signed
on behalf of each of the parties hereto.
Section 3.3 Notices. Any notice or other communication required or permitted
under this Agreement shall be deemed to have been duly given and made if (a) in
writing and served by personal delivery upon the party hereto for whom it is



--------------------------------------------------------------------------------



intended, (b) if delivered by electronic mail with receipt confirmed (including
by receipt of confirmatory electronic mail from recipient) or (c) if delivered
by certified mail, registered mail, courier service, return-receipt received to
the party hereto at the address set forth below, with copies sent to the Persons
indicated:
(a) If to Holder, as set forth on the signature page hereto.
(b) If to the Company:
Altice USA, Inc.
Court Square West
Long Island City, New York 11101
Attention: General Counsel Office
or to such other address, in any such case, as either party hereto shall have
last designated by notice to the other party. Notice shall be deemed to have
been given on the day that it is so delivered personally, sent by email
transmission and the appropriate answer back received or, if sent by overnight
courier, shall be deemed to have been given one day after delivery by the
courier company, or if mailed, three days following the date on which such
notice was so mailed.
Section 3.4 Entire Agreement. This Agreement, the Neptune Agreement, the Plan
and the other writings referred to in this Agreement or delivered pursuant
hereto which form a part hereof contain the entire agreement among the parties
hereto with respect to the subject transactions contemplated hereby and
supersede all prior oral and written agreements and memoranda and undertakings
among the parties hereto with regard to this subject matter.
Section 3.5 Severability. If any term, provision, agreement, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
agreements, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to either party hereto. Upon
such a determination, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in a reasonably acceptable manner so that the transactions
contemplated hereby may be consummated as originally contemplated to the fullest
extent possible.
Section 3.6 Governing Law and Jurisdiction. This Agreement and any claim or
controversy hereunder shall be governed by and construed in accordance with the
laws of the State of New York, without reference to conflicts of law principles,
except to the extent governed by federal law in which case federal law shall
govern.



--------------------------------------------------------------------------------



Section 3.7 Consent to Jurisdiction and Service of Process. Each of the parties
hereto (a) irrevocably agrees that all actions (whether in contract or tort, at
law or in equity or otherwise) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement) shall be exclusively resolved in
a federal or state court sitting in the State of New York, (b) irrevocably
agrees service of process, summons, notice or document by registered mail
addressed to them at their respective addresses for notice in Section 3.3 shall
be effective service of process against it for any such action, suit or
proceeding brought in any such court, and (c) waives, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
the laying of venue of, and the defense of an inconvenient forum to the
maintenance of, any such action, suit or proceeding in any such court. Each of
the parties hereto hereby agrees that a final judgment in any action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law.
Section 3.8 WAIVER OF JURY TRIAL. EACH PARTY hereto HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY hereto (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY hereto HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY hereto WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES AND AGREES
THAT IT AND THE OTHER party has BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 3.9 Representation by Counsel. Each of the parties has been represented
by and has had an opportunity to consult legal counsel in connection with the
negotiation and execution of this Agreement. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring either party
hereto by virtue of the authorship of any of the provisions of this Agreement.
Section 3.10 Preamble; Recitals. The preamble and recitals contained in this
Agreement are hereby incorporated by reference within the terms and conditions
of this Agreement and are to have full force and effect.



--------------------------------------------------------------------------------



Section 3.11 Further Assurances. From the date hereof until the termination of
this Agreement in accordance with its terms, each of the parties hereto shall
execute such documents and perform such further acts as may be reasonably
required to carry out the provisions hereof and the actions contemplated hereby.
Section 3.12 Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and both such counterparts together shall be deemed an
original of this Agreement. Signatures to this Agreement transmitted by
facsimile transmission or by electronic mail in “portable document format”
(“.pdf”) or similar form will have the same effect as physical delivery of the
paper document bearing the original signatures.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
HOLDER:
/s/ Dexter Goei 
Dexter Goei
Address: One Court Square, Long Island City, New York 11101
[E-MAIL ADDRESS REDACTED]
THE COMPANY:
ALTICE USA, INC.
By: /s/ Colleen R. Schmidt 
Name: Colleen R. Schmidt
Title: EVP, Human Resources



